 

Exhibit 10.1

  

FIRST AMENDMENT TO LOAN AGREEMENT

 

 

This FIRST AMENDMENT TO LOAN AGREEMENT is dated as of August 28, 2014 (this
“Amendment”) by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as lender (with its successors and assigns, “Lender”) and as
collateral agent for the benefit of itself and Lender (together with its
successors and assigns, “Collateral Agent”), APIO, INC., a Delaware corporation
(“Apio”), and APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP, a California
limited partnership (“Apio Cooling”; Apio and Apio Cooling may be referred to
herein individually as “Borrower” and collectively as “Borrowers”).

 

RECITALS

 

A.     Lender, Collateral Agent, Borrowers, GreenLine Foods, Inc. (“GreenLine
Foods”) and GreenLine South Carolina Properties, LLC (“GreenLine SC”) have
entered into that certain Loan Agreement dated as of April 23, 2012 (the “Loan
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Loan Agreement.

 

B.     GreenLine SC has merged into GreenLine Foods with GreenLine Foods as the
survivor, and GreenLine Foods has merged into Apio with Apio as the survivor.

 

C.     Equipment Lender is providing additional financial accommodations to Apio
pursuant to the Equipment Facility Documents for financing or refinancing of
certain equipment (the “2014 Equipment”) and in connection therewith is
requiring a lien on the Property.

 

D.     Lender is willing to consent to a subordinate lien on the Property
provided that Collateral Agent obtains a subordinate lien on the 2014 Equipment.

 

E.     Lender, Collateral Agent and Borrowers desire to amend the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, it is hereby agreed as follows:

 

1.     Amendment. Lender, Collateral Agent and Borrowers amend Exhibit B to the
Loan Agreement by adding thereto the equipment and other collateral described in
Exhibit A hereto; provided, however, that so long as no Default or Event of
Default has occurred and is continuing under the Loan Agreement, the subordinate
lien on the Equipment Facility Collateral shall automatically terminate and be
of no further force and effect upon the repayment in full of any and all loans
with respect to the Equipment Facility Collateral.  From time to time, upon
request by Borrowers, the Lender shall, without further consideration other than
reimbursement for any costs and expenses, execute, deliver and acknowledge all
such further documents, agreements, certificates and instruments and do such
further acts as Borrowers may reasonably require to more effectively evidence or
effectuate any such termination and release, including, but not limited to, any
applicable personal property release documents, instruments and agreements.

 

 

 
 

--------------------------------------------------------------------------------

 



 



2.     Representations and Warranties. Each Borrower hereby represents and
warrants to Lender and Collateral Agent as follows:

  

(a)     Neither Borrower has any cause of action at law or in equity against
Lender, Collateral Agent or any other person, including, without limitation, any
offset, defense, deduction or counterclaim with respect to the Loan Agreement or
any other Loan Document;

 

(b)     No Default or Event of Default has occurred under any Loan Document;

 

(c)     Each Borrower has been duly authorized to execute and deliver this
Amendment, and this Amendment and the Loan Documents constitute the legal, valid
and binding obligation of each Borrower, enforceable in accordance with its
terms; and

 

(d)     Each of the representations and warranties contained in each Loan
Document is true and correct on the date hereof as though made on and as of the
date hereof.

 

3.     Reference to and Effect on Borrower Documents.

 

(a)     Except as specifically provided in this Amendment, the Loan Agreement
and the other Loan Documents shall remain in full force and effect, and Borrower
hereby ratifies and confirms each such Loan Document.

 

(b)     Upon the effectiveness of this Amendment each reference (i) in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import, and (ii) in any other Loan Document to “the Loan Agreement” shall, in
each case and except as otherwise specifically stated therein, mean and be a
reference to the Loan Agreement as modified hereby.

 

4.     Entire Agreement. This Amendment, including all annexes, exhibits,
schedules and other documents incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.

 

5.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

6.     Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon (a) the successors and permitted assigns of Lender and
Collateral Agent and (b) the successors and assigns of Borrowers.

 

7.     Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Delivery of an executed signature page of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

8.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (excluding choice-of-law
principles).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]

 

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in their
respective corporate names by their duly authorized officers, all as of the date
first written above.

 

Lender and Collateral Agent: 

GENERAL ELECTRIC CAPITAL  

  CORPORATION, for itself and as collateral agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

  Name:         Title: Authorized Signatory                       Borrowers:   
APIO, INC.                         By:         Name: Gregory S. Skinner  

 

Title:

Vice President

 

                      APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP            
          By: APIO, INC., its general partner                           By:    
    Name: Gregory S. Skinner       Title: Vice President            

 

  

[EXECUTION PAGE OF FIRST AMENDMENT TO LOAN AGREEMENT]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 ACKNOWLEDGMENT OF GUARANTORS

 

By their execution below, the undersigned, being guarantors under that certain
Guaranty dated as of April 23, 2012 by Landec Corporation and Greenline Holding
Company or that certain Security Agreement dated as of April 23, 2012 by Apio,
Inc., Cal Ex Trading Company and Green Logistics, Inc., each for the benefit of
Lender and Collateral Agent, does hereby (i) reaffirm their respective
obligations, representations, warranties and covenants under the Guarantor
Documents, (ii) confirm that the Guarantor Documents remain in full force and
effect and enforceable against the undersigned and that they have no causes of
action at law or in equity against Lender or Collateral Agent, including,
without limitation, any offset, defense, deduction or counterclaim, with respect
to the Obligations, any Guarantor Document or the obligations under the
Guarantor Documents, and (iii) acknowledge and agree that the Guarantor
Documents shall be deemed amended so that the term “Loan Agreement” shall refer
to the Loan Agreement, as amended by this Amendment, and as hereafter amended
from time to time.

 

 

 

LANDEC CORPORATION

 

By:                                                             

Name: Gregory S. Skinner

Title: Chief Financial Officer

 

GREENLINE HOLDING COMPANY

 

By:                                                             

Name: Gregory S. Skinner

Title: Treasurer

 

APIO, INC.

 

By:                                                             

Name: Gregory S. Skinner

Title: Vice President

 

CAL EX TRADING COMPANY

 

By:                                                             

Name: Gregory S. Skinner

Title: Vice President

 

GREEN LOGISTICS, INC.

 

By:                                                             

Name: Gregory S. Skinner

Title: Vice President





 